Filed Pursuant to Rule 424(b)(3) Registration No. 333-194694 Prospectus Supplement No. 2 (to Prospectus dated May 13, 2014) GULFSLOPE ENERGY, INC. 63,240,335 Shares of Common Stock This prospectus supplement supplements the prospectus, dated May 13, 2014 (the “Prospectus”), which forms a part of our Amendment No. 2 to our Registration Statement on Form S-1 (Registration No. 333-194694). This prospectus supplement is being filed to update, amend and supplement the information included or incorporated by reference in the Prospectus with the information contained in our quarterly report on Form 10-Q, filed with the Securities and Exchange Commission (the “Commission”) on August 14, 2014 (the “Quarterly Report”). Accordingly, we have attached the Quarterly Report to this prospectus supplement. The Prospectus and this prospectus supplement relates to the sale of up to 63,240,335 shares of our common stock which may be resold from time to time by the selling security holders identified in the Prospectus.The shares of common stock covered by the Prospectus and this prospectus supplement were previously issued by us in a private placement. We are not selling any common stock under the Prospectus and this prospectus supplement and will not receive any of the proceeds from the sale or other disposition of shares by the selling stockholders. This prospectus supplement should be read in conjunction with the Prospectus. This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. Our common stock is listed for quotation on both the OTC Bulletin Board and the OTCQB quotation systems under the symbol “GSPE.” The last bid price of our common stock on August 14, 2014 was $0.28 per share. Investing in our common stock involves a high degree of risk. You should review carefully the risks and uncertainties described under the heading “Risk Factors” beginning on page 8 of the Prospectus, and under similar headings in any amendment or supplements to the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus or this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 15, 2014. U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2014 Commission File No. 000-51638 GULFSLOPE ENERGY, INC. (Exact name of the issuer as specified in its charter) Delaware 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 2500 CityWest Blvd., Suite 800 Houston, Texas 77042 (Address of Principal Executive Offices) (281) 918-4100 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of our common stock, as of August 14, 2014, was 659,172,345. FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Report”) contains forward-looking statements. All statements other than statements of historical facts included in this Report including, without limitation, statements in the Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Report, regarding our financial condition, estimated working capital, business strategy, the plans and objectives of our management for future operations and those statements preceded by, followed by or that otherwise include the words “believe”, “expects”, “anticipates”, “intends”, “estimates”, “projects”, “target”, “goal”, “plans”, “objective”, “should”, or similar expressions or variations on such expressions are forward-looking statements. We can give no assurances that the assumptions upon which the forward-looking statements are based will prove to be correct. Because forward-looking statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. There are a number of risks, uncertainties and other important factors that could cause our actual results to differ materially from the forward-looking statements including, but not limited to, economic conditions generally and in the markets in which we may participate, competition within our chosen industry, technological advances and failure by us to successfully develop business relationships. Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Report to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. June 30, 2014 C O N T E N T S Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Balance Sheets As of June 30, 2014 and September 30, 2013 (Unaudited) June 30, 2014 September 30, 2013 Assets Current Assets Cash $ $ Restricted Cash BOEM Lease Deposit Receivable - Prepaid Expenses Total Current Assets Oil and Natural Gas Properties, net (Full Cost Method) Unproved Properties (not subject to depletion) - Property, Plant, and Equipment (net) Other Non-Current Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts Payable $ $ Related Party Payable Accrued Expenses and Other Payables Accrued Interest Note Payable - Loan from Related-Party Total Current Liabilities Accrued Expenses and Other Payables, Net of Current Portion - Total Liabilities Stockholders' Deficit Preferred Stock; par value ($0.001); Authorized 50,000,000 shares none issued or outstanding Common Stock; par value ($0.001); Authorized 975,000,000 shares; 625,724,010 and 577,210,000 issued and outstanding, respectively Additional Paid-in-Capital Deficit accumulated duringthe exploration stage Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to condensed financial statements. 4 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Statements of Operations For the Three and Nine Months Ended June 30, 2014 and 2013, and For the Period from Inception through June 30, 2014 (Unaudited) For the three months ended For the three months ended For the nine months ended For the nine months ended Since Inception (12/12/03) through June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 June 30, 2014 Revenues $
